WALLACE, JUDGE:
The claimant asserted this claim for a refund of 75% of the fees paid by it to the respondent for the registration of five trucks. The claimant was a trucking company based in Logan County, West Virginia, primarily engaged in the business of hauling coal. On June 18, 1980, it paid registration fees to the respondent in the amount of $3,042.52 for the fiscal year commencing July 1, 1980. Subsequent to this date, the claimant terminated its business. Leonard Hovis, Secretary-Treasurer of the claimant company, testified that on September 12, 1980, the stockholders met and agreed for financial reasons to terminate all contracts and to liquidate the assets of the corporation.
The claimant correctly contends that registrations may be obtained to cover a period less than a full year for a proportionately reduced fee, and, therefore, it is entitled to a refund of the fees it paid for that part of the year in which it ceased business.
The record established by the evidence does not sustain the claimant’s contention. The claimant registered its vehicles and then voluntarily ceased business for financial reasons and offered its trucks for sale. West Virginia Code, Chapter 17A, Article 3, Section 16, provides that vehicles shall be registered for a full *417twelve-month period. The statute makes no provisions for a refund.
The Court finds, from the record, that there is no basis for a refund, and disallows the claim.
Claim disallowed.